Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 29, 2015                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
  149536                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein,
                                                                                                                     Justices
  DAVID ABBO, COLORADO TOYZ,
  INC., and WIRELESS PHONES, LLC,
              Plaintiffs-Appellees,
  v                                                                SC: 149536
                                                                   COA: 304185
                                                                   Oakland CC: 2007-082804-CK
  WIRELESS TOYZ FRANCHISE, LLC,
  JOE BARBAT, RICHARD SIMTOB,
  JSB ENTERPRIZES, INC., and JACK
  BARBAT,
            Defendants-Appellants.

  ____________________________________/

         On order of the Court, the application for leave to appeal the May 13, 2014
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.302(H)(1).
  The parties shall file supplemental briefs within 42 days of the date of this order
  addressing whether the Court of Appeals erred by reversing the Oakland Circuit Court
  order granting the defendants’ motion for judgment notwithstanding the verdict.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 29, 2015
           a0526
                                                                              Clerk